Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg.1of7

UNITED STATES BANKRUPTCY COURT Fj L Ep
SOUTHERN DISTRICT OF CALIFORNIA 202) MAP 19
PM 3;
71h
WS pa Shen
SO DANK RUD Tg
ST gr Cale?

IN RE: : CHAPTER 11
Vestavia Hills, LLC
d/b/a Mt. Royal Towers

CASE NO. 20-00018-LA11

DEBTOR.

ELEVENTH APPLICATION FOR ALLOWANCE OF COMPENSATION BY VIRGINIA MOORE-BELL,
STATE LONG TERM CARE OMBUDSMAN FOR THE OFFICE OF THE STATE LONG TERM CARE
OMBUDSMAN PROGRAM, AS PATIENT CARE OMBUDSMAN

This Application for Allowance of Compensation of $146.53 by Virginia Moore-Bell as Patient
Care Ombudsman for the month of February, 2021 is submitted pursuant to Federal Rules
of Bankruptcy Procedure 2016(a).
Applicant respectfully represents as follows:
1. Applicant is the State Long Term Care Ombudsman for the State of Alabama.
2. Applicant was appointed Patient Care Ombudsman in the instant case on January 16, 2020.
3. Applicant values the services rendered in the instant case at $146.53.
Such amount represents Applicant’s time and the local ombudsmen representative’s time spent on the
above referenced case. A detailed description of the hours expended and expenses incurred by both

agencies is attached.

WHEREFORE, Applicant respectfully requests that this Court approve her eleventh Application

TIL
ne
Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg. 2of7

for Allowance of Compensation as Patient Care Ombudsman for the month of January, 2021 in the total

amount of $146.53.

This 16th day of March, 2021.

Respectfully submitted,

Yosrgnie Tome Bs

Virginia Moore-Bell

Patient Care Ombudsman

Alabama Department of Senior Services

201 Monroe St., Ste. 350

Montgomery, Alabama 36104

Telephone: 334-242-5753; Facsimile: 334-353-1596
virginia.bell@adss.alabama.gov
Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg. 3of7

IN THE UNITED STATES BANKRUPTCY COURT FILED
SOUTHERN DISTRICT OF CALIFORNIA

In the Matter of: U8. BANK Gt (
. &!

Vestavia Hills LLC
d/b/a Mt. Royal Towers
Case No: 20-00018-LA11

ELEVENTH REPORT OF PATIENT CARE OMBUDSMAN

|, Virginia Moore-Bell, LBSW, State Long Term Care Ombudsman and the duly appointed Patient
Care Ombudsman in the above case, and my representatives, file this eleventh Patient Care
Ombudsman Report pursuant to 11 U.S.C. §333(a) and F.R.B.P. Rule 2007.2. This report is for the
monitoring period February, 2021. All monitoring visits included resident and staff interviews and
observations.

Mt. Royal Towers

Date of Visits: The local ombudsman made a visit to the facility and spoke with the administrator, staff

members, residents and family members on 02/15/21.

Resident

Ombudsman completed a visit to the facility and spoke with resident MJ regarding his care. He reported
he is doing well and likes being at Mt. Royal. He reports he is aware of the bankruptcy but does not feel
it has an impact on his day to day life in the facility. MJ reports the food is “ok” and has gotten better.
He reports there is enough staff to ensure his care. He reports more activities have started back and he
is enjoying that.

Dr. Baker

Ombudsman spoke with the medical director for the residents. He reports the Covid levels have
decreased in the facility and the residents and staff have completed vaccinations. He reported about
45% of the staff received vaccinations and about 75% of residents received vaccinatins. He reported he
was aware of the bankruptcy but did not feel that it has affected the care of the residents. He reports no
lack in care or any concern regarding finances.

Administrator

Ombudsman spoke with Tish Bell about the facility. She reports the census is down due to Covid and
hospitalizations but feels it will increase. She reports the Covid levels are low in the facility and visits will
resume soon. She did not have an update on the bankruptcy case. She stated that she felt the staff was
stable and they have adequate staff in the facility.
Case 20-00018-LA11 Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg. 4of7

Family Member
Ombudsman spoke with CM who is the husband of a resident at Mt. Royal. He reports his wife did well

while in the facility. He reports his wife passed recently and he came to retrieve her belongings. He
reported he had no issues with her care while she was in the facility but felt that due to Covid the level
of communication had diminished. He felt the staff did well caring for his wife but he was not able to
visit or talk with her as often as he would have liked. He reports his wife came to the facility last year
from the hospital and went into care. He reports she declined over the year and felt if visitations were
consistent during the pandemic she may have done better. He does not fault the facility for this and
understood this was for the residents’ safety.

Nutrition

Ombudsman spoke with dietary who reports things were going well with food service and deliveries. He
reports no lag in receiving food. He reports an increased frequency of ordering to ensure they had
adequate food on hand at all times. He stated this appears to be working. He stated he was aware of the
bankruptcy and did not see where it has impacted the quality of food service. He reports the fall/winter
menu has gone over well and has received less complaints.

Ombudsman toured the first and second floors of the facility and noted it was clean with no odors. The
residents were up and dressed and the rooms were clean. There appeared to be adequate staff during
1* shift. Due to Covid restrictions Ombudsman did not go room to room but did walk the hall and
observed the residents and their rooms.

Summary of Report

As of the date of this report, there have been no complaints or concerns received regarding this facility.
The State Long Term Care Ombudsman and her representatives will continue to monitor the facility ona
regular basis to ensure the residents are receiving quality care and adequate food and medications.

Respectfully submitted this 16th day of March, 2021.

oui yore Mooa- ul

Virginia Moore-Bell, State Long Term Care Ombudsman

 
Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg. 5of7

Alabama Dept. of Senior Services
Office of State Long-Term Care Ombudsman Program

Reimbursement request for Bankruptcy Case

Period Covered: Feb-21
A B c D E F G H
Salary and Fringe Benefit Total Travel Mileage
Date Reason Time in hours Hourly Rate Salary and Fringe Per Diem Mileage rate
(C*D)
3/16/2021 Preparation of Report 1.00 $ 51.60 $ 51.60

! J
Total
Reimbursement
@ $.575/mile Request
(G*H) (E+F +l)
$ - $ 51.60

 
Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58 Doc 486 Pg. 6of7

United Way AAA of Jefferson County

Reimbursement request for Bankruptcy Case

Period Covered: 21/21-2/28/24
A 8 c D E F S H i} J
Total

Salary and Fringe Benefit Total Travel Mileage Reimbursement

Date Reason Time in hours Hourly Rate Salary and Fringe = Per Diem Mileage rate @ $.575imiie Request

{c*D) (G*H) {E+Fel)
2/15/2021 Monitoring interviews 225 $ 24.30 $ $4.68 10 05750 $ 5.75 $ 80.43
2/18/2021 Documentation 142 $ 240 $ 3451 - $ - §$ St
3.67 L389. 18 | Lo) 575 34,93

Signature Dw War 3/15/2021
Case 20-00018-LA11_ Filed 03/19/21 Entered 03/19/21 15:33:58

March 16, 2021

MEMORANDUM

TO:

ATIN:

FROM:

RE:

United States Bankruptcy Court
Southern District of California
325 West F. Street

San Diego, CA 92101-6991

David A. Ortiz
United States Department of Justice
Office of the United States Trustee

Alabama Department of Senior Services

Office of the State Long-Term Care Ombudsman Program
Attn: Accounts Payable

201 Monroe St., Ste. 350

Montgomery, AL 36130

Case No. 20-00018-LA11

Doc 486 Pg. 7of7

Please consider this memorandum as the eleventh request for reimbursement of costs incurred related
to the monitoring of resident quality care in the above referenced case. This request covers the period

February, 2021.

Please see the attached invoice and spreadsheet that documents the time spent by Virginia Moore-Bell,
State Long-Term Care Ombudsman and the local ombudsmen representative at the United Way Area
Agency on Aging in the total amount due of $146.53.

If you have any questions or concerns, please do not hesitate to contact Todd Cotton, CPA, Alabama
Department of Senior Services at 334-242-5743 or Virginia Moore-Bell, Director of the Office of the
State Long-Term Care Ombudsman Program at 334-242-5753.
